           Case 4:07-cr-00249-BRW Document 121 Filed 07/14/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                 4:07-CR-00249-BRW

MICHAEL JAMES BLUM

                                            ORDER

       For the reasons set out below, Defendant’s Motion for Compassionate Release (Doc.

No. 120) is DENIED.

I.     BACKGROUND

       On March 13, 2009, a jury found Defendant guilty of production, receipt, and possession

of child pornography.1 He was sentenced to 188 months in prison.2

II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the 18 U.S.C. § 3553(a) factors.3

       Defendant asks for compassionate release based on his chronic heart disease. First, his

health conditions are not severe enough to be “extraordinary and compelling.” Although the First

Step Act did not define this phrase, it defers to the United States Sentencing Guidelines, which




       1
        Doc. No. 41.
       2
        Doc. No. 47.
       3
        18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.

                                                1
           Case 4:07-cr-00249-BRW Document 121 Filed 07/14/20 Page 2 of 3



does set out examples.4 His health conditions are not listed. Furthermore, Defendant presented

neither argument nor medical records to establish that his medical conditions cannot be

controlled with medication. Second, “fear of contracting COVID-19 or of experiencing more

intense symptoms than the average person are not extraordinary or compelling enough reasons

for release.”5 Third, Defendant is 41 years old, which means he does not meet the minimum age

requirement under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the § 3553(a) factors – specifically, a sentence reflecting the

severity of the offense.

           Between March and November of 2005, Defendant engaged in a series of online “chats”

with Rachael, a thirteen-year-old girl. He repeatedly asked Rachael to take pictures of herself,

both clothed and nude, and made sexually explicit comments to her. On May 3, 2005, Rachael

told Defendant that she had taken them and she sent him numerous pictures depicting her

engaged in sexually explicit conduct, as defined by federal law. During 2005 and 2006,

Defendant was involved in similar online activities with two other minor girls.




       4
         Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide
self-care within the environment of a correctional facility and from which he or she is not
expected to recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
       5
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).

                                                  2
       Case 4:07-cr-00249-BRW Document 121 Filed 07/14/20 Page 3 of 3



                                     CONCLUSION

      For the reasons set out above, Defendant’s Motion for Compassionate Release (Doc.

No. 120) is DENIED.

      IT IS SO ORDERED, this 14th day of July, 2020.

                                                 Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE




                                            3
